10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

UNITED STATES DISTRICT COURT

 

 

 

 

 

 

 

 

DISTRICT OF NEVADA
United States of America, Case No. 2:19-cr- 072 GS
Plaintiff
Vv.
Order Sealing Indictment
Anthony Hurtado, aka “Wicked,”
April Dudenski, —— ENTERED —— FREON
Ashly Dunn, aka “Ashley Wilson,” COUNSEL/PARTIES OF RECORD
aka “Smash,” and
Danielle Esparza, aka “Cheesecake”,
P OCT 15 2019
Defendant(s)
CLERK US DISTRICT CO
DISTRICT OF NEVADA Rr
BY: DEPUTY

 

 

 

 

Based on the government’s oral motion and the authority provided by Federal Rule of
Criminal Procedure 6(e)(4) and Local Rule IA 10-5, THE COURT HEREBY FINDS AND
ORDERS that the indictment in this case and all related documents must be kept under seal until
further order of the court.

IT IS FURTHER ORDERED THAT the Clerk’s Office for the United States District
Court for the District of Nevada must release the sealed indictment to the CJA Panel Resource
Attorney, who may use the information in the sealed indictment for the sole purpose of securing
defense counsel in a timely manner.

IT IS FURTHER ORDERED THAT, on the day of the arrest of the first defendant in this
case, the CJA Resource Attorney may provide defense counsel a copy of the sealed indictment.

Dated: October 15, 2019

 

United States Magistrate Judge

 
